DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 – 5, 8 – 10, 12 – 17, 19 – 22, 24, 26 – 28, and 30 – 31, drawn to a titanium-containing composition comprising a titanium or titanium alloy substrate, classified in C22C 14/00.
Claims 32 and 41, drawn to a method of fabricating a bioactive titanium-containing substrate, classified in C22F 3/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process. For example, the titanium-containing substrate could be made by a machining process rather than by surface modification by a directed energetic particle beam, as is required by invention II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Stephen Barone on 5/4/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1 – 5, 8 – 10, 12 – 17, 19 – 22, 24, 26 – 28, and 30 – 31. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 32 and 41 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims







Claims 1 – 5, 8 – 10, 12 – 17, 19 – 22, 24, 26 – 28, and 30 – 31 are pending in the application and under consideration for this office action. As discussed previously, Claims 32 and 41 are withdrawn as being directed to a non-elected invention.

Claim Interpretation
Regarding claim 28, it is noted that the claim is in proper multiple dependent form, and as such will be examined as a multiple dependent claim incorporating the limitations of either claim 1 or claim 2.

Claim Objections
Claims 2, 20, and 26 are objected to because of the following informalities:
Regarding claim 2, the Examiner respectfully requests Applicant amend “one or more directed energetic particle beam” on line 6 to “one or more directed energetic particle beams”.
Regarding claim 20, the Examiner respectfully requests Applicant amend “greater than or equal to 100” on line 3 to “greater than or equal to 100%”.
Regarding claim 26, the Examiner respectfully requests Applicant amend “said titanium or titanium comprises” to “said titanium or titanium alloy substrate comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 – 5, 20 – 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3 – 5, claim 3 recites “said selected multifunctional bioactivity is with respect to an in vivo or in vitro activity with respect to a plurality of biological or physical processes relative to a titanium or titanium alloy substrate surface not having said plurality of nanoscale domains characterized by said nanofeatured surface geometry”. The Examiner notes that such a limitation attempts to quantify a characteristic in terms of the relative difference between a property of the claimed composition, and a composition which does not contain certain features of the claimed composition. The Examiner finds this to be indefinite, as such a comparison amounts to a reference to an object that is variable – that is, the composition which does not contain certain features of the claimed composition, namely the plurality of nanoscale domains. It is unclear what the surface of such a composition should be assumed as, as all that is specified is that the surface does not have the plurality of nanoscale domains. As such, it is impossible to quantify a relative enhancement in properties as the basis for making such a comparison has not been specified.
Claims 4 and 5 are rejected for their dependence on claim 3. Further regarding both claims 4 and 5, however, it is noted that the in vivo or in vitro activities which are claimed, that is, “said in vivo or in vitro activity is an enhancement in cell adhesion activity, cell shape activity, cell proliferation activity, cell migration activity, cell differentiation activity, anti-bacterial activity, bactericidal activity, anti-inflammatory activity, osseointegration activity,2 of 10U.S. Pat. Appl. No. 16/592,195337570: 108-16 USPreliminary Amendment dated January 30, 2020Reply to Notice to File Missing Parts of October 30, 2019 biocorrosion activity, cell differentiation activity, immuno-modulating activity during acute or chronic inflammation or any combination of these; or wherein said in vivo or in vitro activity is a decrease in an immune response”, Applicant has not provided methodology by which to quantify these activities. As such, it is not clear how these behaviors should be measured in the prior art, and an accurate comparison between the instant claims and prior art cannot be made. Thus, the claimed “enhancement of in vivo or in vitro activity is equal to or greater than 100%” and “wherein decrease in said immune response is equal to or greater than 200% in a period selected from the range of 24 to 48 hours” is rendered indefinite, as it is 1) unclear by what measurements these activities should be measured; and 2) are represented as a relative enhancement over a composition which is known only to not possess the plurality of nanoscale domains, but of which no other structural limitations are imparted to, rendering it a comparison to a variable object which is indefinite. Even further, it is noted that a 200% decrease in any respect is impossible, as the maximum amount a property may decrease is 100% (i.e. bringing it to 0).
Regarding claims 20 and 21, the claims require that the surface geometry claimed in independent claim 1 result in an enhancement of in vivo or in vitro activity with respect to cell adhesion proliferation activity and migration (claim 20) or anti-bacterial activity and bactericidal activity (claim 21) greater than or equal to 100%. The Examiner asserts that the claims are indefinite as it is unclear what the aforementioned “enhancements” should be measured relative to.  Further, applicant has not provided methodology by which to quantify these activities. As such, it is not clear how these behaviors should be measured in the prior art, and an accurate comparison between the instant claims and prior art cannot be made.
Regarding claims 22 and 24, the claims require that the surface geometry claimed in independent claim 1 result in an enhancement of a physical property of the substrate which may be hydrophilicity, hydrophobicity, surface free energy, surface charge density, or a combination (claim 22), and then require the degree of enhancement of said physical property (claim 24). The Examiner asserts that the claims are indefinite as it is unclear what the aforementioned “enhancements” should be measured relative to. As such, an accurate comparison between the instant claims and prior art cannot be made, as all that is claimed is an “enhancement” of a physical property (claim 22) by an arbitrary degree of 25% or more (claim 24), but there is no specification by what said “enhancement” should be measured relative to. As such, it amounts to a seemingly meaningless limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 – 4, 8, 10, 12 – 13, 19, 22, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2013-0085765 (“Moon”; herein citing machine translation provided with this correspondence).
Regarding claim 1, Moon discloses a titanium-containing composition (P 2, Par 6 – “titanium-based material”) comprising: a titanium or titanium alloy substrate having a surface (Fig. 1); wherein said surface has a plurality of nanoscale domains characterized by a surface geometry (P 2, Par 7, L 1-2) providing a selected multifunctional bioactivity (P 2, Par 2, L 5-7); wherein each of said nanoscale domains may have at least one lateral spatial dimension selected over the range of 5-200 nm (P 3, Par 7, L 2) or 5-20 nm (P 3, Par 8, L 2), and a vertical spatial dimension of 10-200 nm (P 3, Par 7, L 2-3) or 5-50 nm (P 3, Par 8, L 2).
Notably, both of the lateral spatial dimensions of the nanoscale domains disclosed by Moon (5-200 nm or 5-20 nm) fall within the claimed range of less than 500 nm, and both of the vertical spatial dimensions of the nanoscale domains disclosed by Moon (10-200 nm or 5-50 nm) fall within the claimed range of less than 500 nm.
Regarding claim 3, Moon discloses that the presence of nanoparticles (drawn by the Examiner as equivalent to the claimed plurality of nanoscale domains) improves the bioactivity of implants by improving bone adhesion (P 3, Par 1, L 2-3), and accelerating bone growth (P 2, Par 2, L 5-7). As such, it is evident that the implants having said nanoparticles have enhanced biological/physical processes relative to implants not having said nanoparticles.
Regarding claim 4, Moon discloses that the aforementioned activity is an enhancement in osseointegration activity (P 2, Par 2, L 5-7; P 3, Par 1, L 2-3).
Regarding claim 8, Moon discloses that said surface geometry is a spatial distribution of relief features (i.e. nanoparticles) (P 2, Par 8, L 1-4; Fig. 1).
Regarding claim 10, Moon discloses that the surface of the substrate may contain imperfections such as micropores (P 2, Par 8, L 3-4), between and within which said surface geometry (i.e. nanoparticles) is provided (P 3, Par 5; Fig. 1, (b)).
Regarding claim 12, Moon discloses that each of said nanoscale domains may be characterized by a vertical spatial dimension of either 10-200 nm (P 3, Par 7, L 2-3) or 5-50 nm (P 3, Par 8, L 2). Thus, the vertical spatial dimension disclosed by Moon either falls within (5-50 nm) or overlaps (10-200 nm) the claimed range of less than or equal to 50 nm.
Regarding claim 13, Moon discloses that each of said nanoscale domains are characterized by a vertical spatial dimension of either 10-200 nm (P 3, Par 7, L 2-3) or 5-50 nm (P 3, Par 8, L 2). Thus, the vertical spatial dimension disclosed by Moon either falls within (10-250 nm) or overlaps (5-50 nm) the claimed range of 10-250 nm.
Regarding claim 19, Moon discloses that said nanoscale domains are characterized by a chemical composition (TiO2) different from the bulk phase of the titanium substrate which may be a titanium-based alloy (P 2, Par 7, L 1-3).
Regarding claim 22, Moon discloses that said surface geometry provides an enhancement of a selected physical property of said substrate, specifically hydrophilicity (P 3, Par 1-2).
Regarding claim 26, Moon discloses that said titanium or titanium alloy substrate comprises a microporous substrate (P 3, Par 3).
Regarding claim 28, Moon discloses that said titanium or titanium alloy substrate comprises a component of a medical device which may be a dental implant, for example (P 4, Par 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 14 – 15, 24, and 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0085765 (“Moon”; herein citing machine translation provided with this correspondence).
Regarding claim 14, Moon discloses all features of claim 1 which claim 14 is dependent upon. Further, Moon teaches that said nanoscale domains may comprise nanorods (P 3, Par 8, L 1-2) having lateral spatial dimension of 5-20 nm and vertical spatial dimension of 5-50 nm (P 3, Par 8, L 2).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the lateral spatial dimension taught by Moon (5-20 nm) overlaps the claimed range of 10-1000 nm.
Regarding claim 15, Moon teaches that said nanorods are inclined towards a direction oriented along a selected axis relative to said surface (P 3, Par 8, L 4-6).
Regarding claim 24, Moon discloses all features of claim 22, which claim 24 is dependent upon. Although Moon discloses that said surface geometry provides an enhancement of a selected physical property of said substrate, specifically hydrophilicity (P 3, Par 1-2), Moon does not explicitly teach the specific degree of an enhancement of a hydrophilicity property. However, as discussed previously, the scope of the limitation in question is indefinite, as it is unclear as to what to measure the selected physical property against in order to determine a degree of enhancement. However, the Examiner notes that an ordinarily skilled artisan would be prima facie motivated to maximize enhancement of hydrophilicity based on the teachings of Moon, as improvement in such a physical property of the composition is essential to proper function as a dental or surgical implant, which Moon teaches as a potential application (P 4, Par 2-3).

Regarding claim 2, Moon teaches a titanium-containing composition (P 2, Par 6 – “titanium-based material”) comprising: a titanium or titanium alloy substrate having a surface (Fig. 1); wherein said surface has a plurality of nanoscale domains characterized by a surface geometry (P 2, Par 7, L 1-2) providing a selected multifunctional bioactivity (P 2, Par 2, L 5-7).
Regarding the claim, all of the claim limitations have been considered.  The claim limitation(s) “wherein said nanoscale domains are generated by exposing said surface to one or more directed energetic particle beam characterized by one or more beam properties” are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The aforementioned limitations do not appear to impart any additional structural limitations upon the titanium-containing composition, as they only specify the method by which the nanoscale domains are generated.
Regarding claim 30, all of the claim limitations have been considered.  The claim limitation(s) “wherein the directed energetic particle beam is a broad beam, focused beam, asymmetric beam, reactive beam or any combination of these” are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The aforementioned limitations do not appear to impart any additional structural limitations upon the titanium-containing composition, as they only further limit the method by which the nanoscale domains are generated.
Regarding claim 31, all of the claim limitations have been considered.  The claim limitation(s) “wherein said one or more beam properties is intensity, fluence, energy, flux, incident angle, ion composition, neutral composition, ion to neutral ratio or any combinations thereof” are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The aforementioned limitations do not appear to impart any additional structural limitations upon the titanium-containing composition, as they only further limit the method by which the nanoscale domains are generated.

Claims 5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0085765 (“Moon”; herein citing machine translation provided with this correspondence) in view of WO 2014/087412 (“Deepthy”).
Regarding claim 5, Moon does not explicitly teach the specific degree of an enhancement of in vivo or in vitro activity, such as osseointegration activity. However, as discussed previously, the scope of the limitation in question is indefinite, as it is unclear as to how such an enhancement can be measured relative to a composition which may have variable properties, and the methodology by which such activity should be quantified has not been disclosed by Applicant. However, the Examiner notes that an ordinarily skilled artisan would be prima facie motivated to maximize enhancement of osseointegration activity based on the teachings of Moon, as improvement in such activity is essential to proper function as a dental or surgical implant, which Moon teaches as a potential application (P 4, Par 2-3).
Further, Moon does not explicitly teach that a decrease in immune response is equal to or greater than 200% in a period selected from the range of 24 to 48 hours. Of first note, the Examiner asserts that such a decrease is impossible, as the maximum amount by which a property may decrease is 100% (i.e. bringing it to 0). Further, it is unclear as to how such an enhancement can be measured relative to a composition which may have variable properties, and the methodology by which such activity should be quantified has not been disclosed by Applicant
Even further and in spite of the indefiniteness of the instant claim, it is noted that Deepthy teaches nano surface modified metallic Ti-based implant (Title). Deepthy teaches that the surface of the implant is modified by production of a nanoscale roughness which is essentially uniform over the entire area of the implant (P 8, Par 1, L 1-4). Further, Deepthy teaches that modification of the surface of Ti-based implants aims to maximize initial cellular adhesion, and reduce inflammatory immune responses, in order to overcome the most commonly reported problems of aseptic loosening and periprosthetic osteolysis attributed to the long-term failure of metallic implants (P 2, Par 1, L 9-12).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Deepthy and process the Ti-based composition/implant such that a nanoscale roughness is uniformly distributed across the entire area of the implant. Such modification of the surface acts to maximize initial cellular adhesion, and reduce inflammatory immune responses upon implantation.
The Examiner asserts that although Deepthy does not disclose the specific degree of a reduction in immune response, the scope of the limitation in question is indefinite, as it is unclear as to how such an enhancement can be measured relative to a composition which may have variable properties, and the methodology by which such activity should be quantified has not been disclosed by Applicant. However, the Examiner notes that an ordinarily skilled artisan would be prima facie motivated to maximize the reduction in immune response based on the teachings of Deepthy, as reducing immune response is essential to proper function as a surgical implant, which Deepthy (Title) and Moon (P 4, Par 2-3) each teach as a potential application.
Regarding claim 9, Moon does not explicitly teach that said surface geometry is a periodic or semi-periodic spatial distribution of said nanoscale domains.
Deepthy teaches nano surface modified metallic Ti-based implant (Title). Deepthy teaches that the surface of the implant is modified by production of a homogenous/uniform surface topography with structural features in the nanoscale, with dimensions ranging from 1-500 nm (P 7, Par 3). Further, Deepthy teaches that such uniform surface modification results in significantly enhanced cellular adhesion and proliferation as compared to polished Ti implants (P 10, Par 5).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Deepthy, and process the Ti-based composition/implant such that a uniform surface topography of nanoscale structures is obtained. Such surface modification results in significantly enhanced cellular adhesion and proliferation properties of the implant.
The Examiner asserts that a uniform/homogenous surface modification is equivalent to a periodic (i.e. occurring at regular intervals) distribution of nanoscale domains.
Regarding claim 20, Moon teaches that the presence of nanoparticles results in an enhancement in bone (i.e. cellular, for example osteoblast) adhesion (P 3, Par 1).
Moon does not explicitly teach the specific degree of an enhancement of cellular adhesion. However, as discussed previously, the scope of the limitation in question is indefinite, as it is unclear what the aforementioned “enhancement” should be measured relative to, and the methodology by which such activity should be quantified has not been disclosed by Applicant. However, the Examiner notes that an ordinarily skilled artisan would be prima facie motivated to maximize bone (cellular) adhesion based on the teachings of Moon, as improvement in such activity is essential to proper function as a dental or surgical implant, which Moon teaches as a potential application (P 4, Par 2-3).
Regarding cellular proliferation and migration activity, Moon is silent.
Deepthy teaches nano surface modified metallic Ti-based implant (Title). Deepthy teaches that the surface of the implant is modified by production of a homogenous/uniform surface topography with structural features in the nanoscale, with dimensions ranging from 1-500 nm (P 7, Par 3). Further, Deepthy teaches that such uniform surface modification results in significantly enhanced cellular adhesion and proliferation as compared to polished Ti implants (P 10, Par 5).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Deepthy, and process the Ti-based composition/implant such that a uniform surface topography of nanoscale structures is obtained. Such surface modification results in significantly enhanced cellular adhesion and proliferation properties of the implant.
The Examiner asserts that although Deepthy does not disclose the specific degree of enhancement in cellular proliferation, the scope of the limitation in question is indefinite, as it is unclear as to how such an enhancement can be measured relative to a composition which may have variable properties, and the methodology by which such activity should be quantified has not been disclosed by Applicant. However, the Examiner notes that an ordinarily skilled artisan would be prima facie motivated to maximize the enhancement in cellular proliferation based on the teachings of Deepthy, as enhancement of cellular adhesion and proliferation is essential to proper function as a surgical implant, which Deepthy (Title) and Moon (P 4, Par 2-3) each teach as a potential application.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0085765 (“Moon”; herein citing machine translation provided with this correspondence) in view of US 2013/0344600 (“Jin”).
Regarding claim 16, Moon discloses all limitations of claim 14, of which claim 16 depends. Moon does not explicitly teach a specific distance by which said nanorods are separated from one another.
Jin teaches articles of manufacture having surfaces containing biocompatible nanostructures for organ, tissue, or cell growth ([0001]). Jin teaches that the nanostructures should have a desired gap between structures of 2-100 nm, or even 3-50 nm ([0071], L 7-8). Further, Jin teaches that such a gap is advantageous as it allows body fluid to continuously pass through and thereby supply nutrients to the bottom side of growing cells ([0071], L 1-7), while not being so large as to reduce mechanical stability ([0071], L 9-12).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Jin and supply a gap of 2-100 nm or 3-50 nm between the aforementioned nanorods of Moon. Such a gap allows for body fluid to continuously pass through and thereby supply nutrients to the bottom side of growing cells, while not being so large as to reduce mechanical stability. It is noted that the range of 3-50 nm falls within the claimed separation distance of less than 100 nm.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0085765 (“Moon”; herein citing machine translation provided with this correspondence) in view of US 2007/0187253 (“Gilbert”).
Regarding claim 17, Moon does not explicitly teach that said nanoscale domains comprise discrete crystallographic domains characterized as an α+β annealed alloy.
Gilbert teaches a method for preparing the surface of a metallic implant (Title), which may be Ti-based ([0012]). Gilbert teaches that the β-phase of a Ti-alloy may be selected dissolved in the surface of an implant, thereby forming a nanotopographic metallic surface ([0012], L 11-15). Gilbert teaches that the processing to form the nanotopographic surface may comprise annealing, which results in a microstructure of the surface which comprises needles/plates of α-phase encased in β-phase ([0022]); subsequently, portions of the β-phase are selectively dissolved ([0026]). Gilbert teaches that the resulting structure provides faster, stronger, and more robust interfacial adhesion to biological systems ([0008]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Gilbert, and process the Ti-based composition such that the surface comprises α-phase needles/plates and a selectively recessed β-phase. Such a nanotopographic surface provides faster, stronger, and more robust interfacial adhesion to biological systems. Further, the Examiner asserts that such a surface is an example of an α+β annealed alloy, as the α+β system is annealed during processing as taught by Gilbert.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0085765 (“Moon”; herein citing machine translation provided with this correspondence) in view of US 2014/0021055 (“Chiesa”).
Regarding claim 21, Moon does not explicitly teach any enhancement with respect to anti- bacterial activity and bactericidal activity.
Chiesa teaches a substrate which may be Ti-based (Abstract), which is surface modified such that a microporous and nanoroughened layer of oxide is formed on the surface of the substrate (Abstract). Further, Chiesa teaches that the surface modified metallic substrates have improves osteointegration ability, cellular proliferation ability, and antibacterial effect ([0116]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Chiesa and process the Ti-based composition such that a microporous and nanoroughened surface composed of a layer of oxide is obtained. Such surface modification results in enhancement of osteointegration ability, cellular proliferation ability, and antibacterial effect.
The Examiner notes that although Chiesa may not explicitly teach the specific degree to which antibacterial/bactericidal activity is enhanced, the scope of the limitation in question is indefinite, as it is unclear what the aforementioned “enhancement” should be measured relative to, and the methodology by which such activity should be quantified has not been disclosed by Applicant. However, the Examiner notes that an ordinarily skilled artisan would be prima facie motivated to maximize the enhancement in antibacterial/bactericidal activity based on the teachings of Chiesa, as enhancement of antibacterial activity is essential to proper function as a surgical implant (see Chiesa: [0010]), which Chiesa ([0001]) and Moon (P 4, Par 2-3) each teach as a potential application.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0085765 (“Moon”; herein citing machine translation provided with this correspondence) in view of US 2011/0129925 (“Yan”).
Regarding claim 27, Moon does not explicitly teach that the titanium or titanium alloy substrate comprises commercially pure titanium metal (cpTi), Ti6AI4V alloy, or a combination thereof.
Yan teaches biocompatible metal compositions (Abstract) which may be used in biomedical implants ([0041]). Further, Yan teaches that commercially pure titanium (cpTi) and Ti6Al4V are regarded as biocompatible, and are overtaking other metallic compounds such as stainless steel and cobalt chromium alloys for use in biomedical implants where high corrosion resistance, high mechanical strength and biocompatibility are required ([0041]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yan and utilize either cpTi or Ti6Al4V as the substrate matrix. Both cpTi and Ti6Al4V are known to be biocompatible and are preferred over other metallic compounds for use in implants where high corrosion resistance, high mechanical strength and biocompatibility are required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0243803 (“Jin”) – Nanostructured implant systems having similar structural properties to those claimed in the present application, which may be restored by plasma beam processing. Available as prior art via provisional filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735